Title: General Orders, 19 September 1780
From: Washington, George
To: 


                        
                            Head Quarters Steenrapia Tuesday Septemr 19 1780
                            Parole Falmouth
                            Countersigns Fame
                            Watchword here here H.
                        
                        For the day Tomorrow
                        Brigadier General Glover
                        Colonel Greaton
                        Lieutenant Colonel Peters
                        Major T. L. Moore
                         Brigade Major Oliver.
                        At seven ô clock tomorrow morning the General will beat the Assemblé at nine_and the Army will march at ten.
                        The baggage will precede the Army and begin to file off precisely at eight agreeable to the order of march to
                            be given for the purpose. The baggage that is not ready to fall in agreeable to the order will be thrown out of the line
                            and left in the rear of the troops; it is expected therefore the officers will be punctual in having the baggage ready to
                            move at the time appointed.
                        The General desires the march may be conducted agreeable to the Regulations and with the greatest regularity;
                            for this purpose every officer is requested to attend to his particular command.
                        Before the March commences the soldiers are to fill their Canteens with Water and the roll is to be called
                            about one quarter of an hour before the Line of March is taken up.
                        The officers who lead the columns will take care to regulate the Motions of the Troops so as not to injure
                            them by too rapid a march and will order proper halts at about every five Miles distance, and if possible at such places
                            as to give the men an opportunity to replenish their Canteens with Water.
                        The invalids are to precede the Baggage and the officer commanding the baggage escort will take care and
                            provide for those that shall fail on the March.
                        He is to allow no women to ride in the waggons unless their peculiar circumstances require it.
                        The sick of the light infantry and of the right wing who are unable to march are to be collected near General
                            Pattersons brigade in the second line—Those of the left wing and Park of Artillery at the road leading to Paramus near
                            Lord Stirling’s Quarters—The whole to be collected at three ô clock this afternoon.
                        Major Talbot is appointed Member of the General Courtmartial whereof Colonel H. Jackson is President vice
                            Major Leavensworth ordered on Command.
                        Brigadier General Glover with the new field officers of the day will Command the Vanguard which is to be
                            formed in the road on the Left of the New Hampshire brigade at the beating of the General. The Camp colour men are to be
                            paraded at the same time and place.
                        Brigadier General Clinton with the old field officers of the day will command the rear Guard which is to be
                            formed on the Grand Parade at ten ô clock.
                    